 



EXHIBIT 10(mm)
Note: Certain portions of this document have been marked “[c.i.]” to indicate
that confidential treatment has been requested for this confidential
information. The confidential portions have been omitted and filed separately
with the Securities and Exchange Commission.
Execution Copy
MARKETING, DISTRIBUTION AND SUPPLY AGREEMENT
AMONG
DUSA PHARMACEUTICALS, INC.,
DAEWOONG PHARMACEUTICAL CO., LTD.,
AND
DNC DAEWOONG DERMA & PLASTIC SURGERY NETWORK COMPANY
DATED
January 4, 2007

 



--------------------------------------------------------------------------------



 



EXHIBIT 10(mm)
Note: Certain portions of this document have been marked “[c.i.]” to indicate
that confidential treatment has been requested for this confidential
information. The confidential portions have been omitted and filed separately
with the Securities and Exchange Commission.
Execution Copy
     MARKETING, DISTRIBUTION AND SUPPLY AGREEMENT (the “Agreement”) made as of
the 4th day of January, 2007 (the “Effective Date”) among DUSA PHARMACEUTICALS,
INC., a New Jersey corporation having a principal office and place of business
at 25 Upton Drive, Wilmington, Massachusetts, USA 01887 (hereinafter called
“DUSA”), and DAEWOONG PHARMACEUTICAL CO., LTD, a Korean corporation having a
principal office and place of business at 163-3 Samsung-dong Gangnam-gu, Seoul,
Korea, (hereinafter called “DAEWOONG”) and DNC DAEWOONG DERMA & PLASTIC SURGERY
NETWORK COMPANY , a wholly-owned Korean subsidiary of DAEWOONG PHARMACEUTICAL
CO., LTD having a prinicipal office and place of business at 163-3 Samsung-dong
Gangnam-gu, Seoul, Korea (hereinafter called “DNC” and collectively with
DAEWOONG hereinafter called “D&D”).
     WHEREAS, DUSA is engaged in the development, manufacture and sale of
pharmaceutical products and wishes to market certain of its products in the
Territory (as such term is defined below);
     WHEREAS, D&D is a pharmaceutical company that distributes and sells
pharmaceutical products in the Territory and desires to obtain an exclusive
right to, distribute, promote, and sell in the Territory the Products as such
term is defined manufactured by DUSA;
     WHEREAS, DUSA has agreed, subject to the terms and conditions of the
Agreement, to grant D&D an exclusive right to distribute, promote, and sell such
Product in the Territory and to manufacture and supply to D&D on an exclusive
basis in the Territory all of D&D’s reasonable requirements of the Product;
     WHEREAS, D&D has agreed to undertake the distribution, promotion, and sale
of such Products in the Territory, and will purchase the Product exclusively
from DUSA in accordance with the terms and conditions of this Agreement; and
     WHEREAS, the Parties also wish to memorialize the understanding between
them with respect to DUSA’s grant to D&D of a license to use the DUSA Trademarks
on the DUSA labeled Products in connection with the marketing and sale of the
Product in the Territory under the terms and conditions of the Agreement.
     NOW, THEREFORE, the Parties agree as follows:
1. DEFINITIONS.
     For the purposes of this Agreement, capitalized terms used but not
otherwise defined in this Agreement shall have the meanings set forth in this
Section 1:
     1.1 “Affiliates” shall mean any Person (defined below) which directly or
indirectly controls, is controlled by, or under common control with a Party to
this Agreement. For purposes

 



--------------------------------------------------------------------------------



 



Note: Certain portions of this document have been marked “[c.i.]” to indicate
that confidential treatment has been requested for this confidential
information. The confidential portions have been omitted and filed separately
with the Securities and Exchange Commission.
of the foregoing definition, the term “control” (including with correlative
meaning, the terms “controlling”, “controlled by”, and “under common control
with”) as used with respect to any Person, shall mean (i) in the case of
corporate entities, direct or indirect ownership of at least [C.I.] of the stock
or shares entitled to vote for the election of directors; and (ii) in the case
of non-corporate entities, direct or indirect ownership of [C.I.] of the equity
interest or the possession, directly or indirectly, of the power to direct or
cause the direction of the management and policies of such Person, whether
through ownership of voting securities, by contract, or otherwise.
     1.2 “Applicable Laws” shall mean all applicable laws, statutes, rules,
regulations and guidelines that may apply to the sale of the Product in the
Territory or the promotion, marketing, packaging, labeling, importation,
exportation, warehousing or distribution of a Product that is to be sold in the
Territory or the performance of any Party’s obligations under this Agreement,
and including all good manufacturing practices and all applicable standards or
guidelines promulgated by the appropriate Regulatory Authority.
     1.3 “Approved Product” shall mean any Product that shall have been granted
all necessary approvals by the required Regulatory Authorities to allow DUSA
and/or D&D, as the case may be, the right to sell and distribute, promote, and
sell the Product in any country in the Territory.
     1.4 “Batch”, with respect to any of the Product, shall mean a separate and
distinct quantity of such Product processed under continuous and identical
conditions and designated by a batch number.
     1.5 “Certificate of Conformance” shall mean a document, which is dated and
signed by a duly authorized representative of the Quality Control or Quality
Assurance Department of DUSA, certifying that a Batch of any Product meets all
Specifications.
     1.6 “Commercially Reasonable Efforts” means the channels, methods and
diligence that a Party employs with respect to other products sold by it
(including its own products) of the same or similar commercial potential.
     1.7 “Competing Products” shall mean the products identified on Schedule A
attached hereto as Competing Products.
     1.8 “Confidential Information” means with respect to a Party, all
information of any kind whatsoever (including without limitation, data,
compilations, formulae, models, patent disclosures, procedures, processes,
projections, protocols, results of experimentation and testing, specifications,
strategies, techniques, business and financial information, projections,
customer lists, and all non-public intellectual property rights, and all
tangible and intangible embodiments thereof of any kind whatsoever (including
without limitation, apparatus, compositions, documents, drawings, machinery,
patent applications, records and reports)), and all business information,
financial data, projections, customer lists which is disclosed by such Party to
the other Parties.
     1.9 “Domain Names and Websites” shall mean those domain names and website
agreed upon by the Parties through which the Products shall be marketed by D&D
hereunder.

-2-



--------------------------------------------------------------------------------



 



Note: Certain portions of this document have been marked “[c.i.]” to indicate
that confidential treatment has been requested for this confidential
information. The confidential portions have been omitted and filed separately
with the Securities and Exchange Commission.
     1.10 “DUSA Trademarks” shall mean the DUSA Trademarks set forth on
Schedule A hereto, as such Schedule may be amended from time to time by mutual
agreement of the Parties.
     1.11 “FDA” shall mean the U.S. Food and Drug Administration, or any
successor body.
     1.12 “Field” shall mean all current and future uses of the Products for
dermatology indications.
     1.13 “First Approval Date” shall mean the date on which DUSA, or D&D, as
the case may be, first obtains approval to market a Product from a Regulatory
Authority in the Territory.
     1.14 “GMP” shall mean good manufacturing practices as required by the rules
and regulations of the applicable Regulatory Authority.
     1.15 “Indemnified Party” shall have the meaning set forth in
Section 14.3(a).
     1.16 “Indemnifying Party” shall have the meaning set forth in Section 14.3
(a).
     1.17 “Independent Laboratory” shall have the meaning set forth in
Section 9.4.
     1.18 “Launch Date”, as to each Approved Product, shall mean that date on
which marketing and distribution of such Approved Product shall commence in a
given country in the Territory.
     1.19 “Launch Notice” shall have the meaning set forth in Section 7.3(a).
     1.20 “Minimum Purchase Obligations” shall have the meaning set forth in
Section 7.2(a).
     1.21 “Objection Notice” shall have the meaning set forth in Section 9.4.
     1.22 “Party” means DAEWOONG, DNC, and DUSA, individually, and “Parties”
means DAEWOONG, DNC and DUSA, collectively.
     1.23 “Person” shall mean an individual, corporation, partnership, limited
liability company, firm, association, joint venture, estate, trust, governmental
or administrative body or agency, or any other entity.
     1.24 “Product” shall mean the product set forth on Schedule A.
     1.25 “Product Alliance Manager” shall have the meaning set forth in
Section 5.1.
     1.26 “Purchase Price Per Unit” shall have the meaning set forth on
Schedule C attached hereto.

-3-



--------------------------------------------------------------------------------



 



Note: Certain portions of this document have been marked “[c.i.]” to indicate
that confidential treatment has been requested for this confidential
information. The confidential portions have been omitted and filed separately
with the Securities and Exchange Commission.
     1.27 “Registration” shall mean the regulatory approvals of any applicable
Regulatory Authorities issued in DUSA’s name (or in either DAEWOONG’s or DNC’s
name, if DUSA agrees in writing) and necessary to permit the commencement of the
marketing and sale of the Product in any country in the Territory.
     1.28 “Regulatory Authority” means any and all bodies and organizations
regulating the manufacture, importation, distribution, use and sale of the
Product in any country in the Territory.
     1.29 “Report” shall have the meaning set forth in Section 9.4.
     1.30 “Specifications” of Product means the specifications for the Product
as approved by the FDA. The Specifications may be amended from time to time by
written agreement between the Parties and as specifically requested by
applicable Regulatory Authorities.
     1.31 “Technical Information” shall mean the manufacturing process and any
and all technical knowledge, trade secrets, analytical methodology, processes,
manufacturing and toxicological information, and any and all other technical
information or experience related to the manufacturing of the Product.
     1.32 “Term” shall have the meaning set forth in Section 18.1.
     1.33 “Territory” shall mean Korea, Taiwan, China, including without
limitation Hong Kong, India, Indonesia, Malaysia, Philippines, Singapore,
Thailand and Vietnam.
     1.34 “Third Party” means any party other than DUSA, DAEWOONG, or DNC, or
their respective Affiliates.
     1.35 “Third Party Loss” shall have the meaning set forth in Section 14.1.
     1.36 “Trademark Infringement Claims” shall have the meaning set forth in
Section 3.3(a).
2. DISTRIBUTION, MARKETING AND PROMOTION.
     2.1 Appointment. During the Term and subject to the terms and conditions of
this Agreement, DUSA hereby appoints D&D as its exclusive distributor for the
Product in the Field in the Territory and D&D hereby accepts such appointment.
Pursuant to this appointment, D&D shall have the exclusive right to import in
finished package form, distribute, promote and sell the Product in the Field in
the Territory subject to the terms and conditions of this Agreement.
     2.2 Marketing and Promotion Efforts.
          (a) D&D shall use its best efforts to vigorously distribute, sell and
promote the sale of the Product in the Field within and throughout the Territory
at its own expense, so as to maximize sales in each country in the Territory,
beginning as soon as feasible after the date of this Agreement, using generally,
[C.I.] channels and methods, exercising [C.I.] and adhering to [C.I.] that it
employs with respect to [C.I.] (including its own products), provided that in
the event that

-4-



--------------------------------------------------------------------------------



 




Note: Certain portions of this document have been marked “[c.i.]” to indicate
that confidential treatment has been requested for this confidential
information. The confidential portions have been omitted and filed separately
with the Securities and Exchange Commission.
D&D is legally prohibited from selling the Product until Registration for the
Product is obtained, then D&D shall begin distribution and promotion of the
Product [C.I.] after Registration for the Product is obtained.
          (b) D&D shall be deemed to have commenced the marketing of the Product
in a country within the Territory [C.I.]. If D&D does not begin marketing and
promotion of the Product in a country within the Territory [C.I.] after receipt
of all necessary government approvals to market the Product in such country, in
addition to any other remedies available to DUSA hereunder or under law or in
equity, DUSA may, [C.I.].
          (c) D&D shall provide DUSA as reasonably requested by DUSA: (1) [C.I.]
for purposes of [C.I.] regarding [C.I.] in the market within the Territory,
(2) a summary of [C.I.] of the Product held by D&D at [C.I.] and (3) [C.I.]
report of each lot and serial number records of the Product, [C.I.] including to
comply with Applicable Laws. The Parties will mutually agree on the form(s) of
reports, information to be contained therein and the timing of such reports
[C.I.] of the Effective Date, and such agreed upon items shall be attached to
this Agreement as a Schedule D.
          (d) D&D shall, [C.I.] use [C.I.] to distribute, promote, and sell the
Product for use [C.I.] as appropriate in the Territory, in compliance with
Applicable Laws and good commercial practice (including, but not limited to
proper shipping and storage). Without limiting the foregoing obligations, D&D
shall[C.I.] consistent with good business practice, use [C.I.] to: (i) place the
Product in D&D’s literature [C.I.]; (ii) use its sales force to provide [C.I.]
contact with existing and potential customers within the Territory [C.I.];
(iii) advertise the Product in trade publications within and throughout the
Territory, participate in appropriate trade shows, (iv) directly solicit orders
from customers within and throughout the Territory for the Product, and (v) use
[C.I.] inventory control systems by it and its sub-distributors, if any, [C.I.]
sales of Product to Third Parties within or outside of the Territory.
          (e) D&D will not (and will ensure that its sub-distributors, if any,
do not) enter into any sales contracts for the Product with its customers,
[C.I.] that contain terms that exceed or are otherwise inconsistent with the
terms of this Agreement (including but not limited to sales contracts that
[C.I.] of this Agreement), without receiving DUSA’s written approval, [C.I.]
before entering into such agreement.
          (f) D&D shall purchase all Product needed in pre-marketing efforts
from DUSA at the Purchase Price Per Unit, except that DUSA shall [C.I.] pursuant
to Section 7.3(g), [C.I.] labeled [C.I.] of the Product during the [C.I.] and
[C.I.] of the Product during [C.I.].
          (g) Prior to D&D marketing, promoting, distributing or selling a
Product in the Territory, DUSA shall conduct Product related training programs
for the Product for D&D’s trainers, at [C.I.]. The training program shall use
training materials [C.I.] and be [C.I.] regarding the safety and efficacy of the
Product in question and shall not in any way [C.I.] the Products should be
marketed, promoted, distributed or sold in the Territory. Ongoing training of
D&D and its personnel, sales force or sub-distributors, if any, regarding [C.I.]
and all other training, [C.I.] compliance training, shall be the responsibility
[C.I.].

-5-



--------------------------------------------------------------------------------



 




Note: Certain portions of this document have been marked “[c.i.]” to indicate
that confidential treatment has been requested for this confidential
information. The confidential portions have been omitted and filed separately
with the Securities and Exchange Commission.
     2.3 Restrictions.
          (a) D&D undertakes and agrees that it will [C.I.] of the Territory
[C.I.] for the Product [C.I.] such orders are intended [C.I.] the Territory.
          (b) Except as permitted pursuant to Section 2.5 below, during the Term
of this Agreement, D&D shall [C.I.] to, market, promote, sell, offer for sale,
distribute or otherwise make the Product available (nor contract [C.I.] to do
any of the foregoing), except as [C.I.] to any Third Party in the Territory.
          (c) D&D warrants to DUSA that D&D [C.I.]. During the Term of this
Agreement, D&D shall [C.I.] market, promote, sell, offer for sale, distribute or
otherwise make available (nor contract [C.I.] to do any of the foregoing), any
[C.I.] to any Person in the Territory.
     2.4 Milestone Payments.
          (a) Milestone Payments on Signing and Approval. The milestone payments
to be paid herein, are being paid [C.I.] and DUSA hereby does grant to D&D the
[C.I.] with DUSA [C.I.] in any, [C.I.]. Within [C.I.] of this Agreement by the
Parties, D&D shall make a [C.I.] payment of [C.I.] to DUSA; provided however,
(i) if [C.I.] for the Product to the [C.I.] of the [C.I.] and if the [C.I.] the
Product [C.I.] and [C.I.] of the [C.I.] or (ii) if the [C.I.] or (iii) if [C.I.]
the Product [C.I.], then [C.I.] [C.I.]. In the event that the circumstance under
Section 2.4(a)(ii) occurs, D&D may, [C.I.] and DUSA shall [C.I.] if (x) D&D
[C.I.] (y) [C.I.] and (z) [C.I.] of written notification from [C.I.] that
[C.I.]. In such case, if [C.I.] D&D shall [C.I.] to DUSA. In addition, [C.I.] of
receipt by D&D, on behalf of DUSA, or DUSA, as the case may be, of [C.I.]
Product for sale by the Korean Regulatory Authority, D&D shall pay a second
[C.I.] milestone payment to DUSA in the amount of [C.I.].
          (b) First Units Shipped Milestone Payment. Within [C.I.] following the
total cumulative number of units of Product ordered hereunder by D&D and shipped
by DUSA to D&D [C.I.] units, D&D shall make [C.I.] payment of [C.I.] to DUSA.
          (c) Second Units Shipped Milestone Payment. Within [C.I.] following
the total cumulative number of units of Product ordered hereunder by D&D and
shipped by DUSA to D&D [C.I.] units, D&D shall make a [C.I.] payment of [C.I.]
to DUSA.
     2.5 Sub-Distributors.
          (a) D&D shall have the right to appoint [C.I.] sub-distributor to
distribute, market, promote and/or sell the Product within the Territory,
subject to [C.I.] and [C.I.]. The appointment of any sub-distributor shall be in
writing and on such terms and conditions as [C.I.] provided such terms and
conditions are not inconsistent with the terms and conditions of this Agreement.
D&D shall provide DUSA with [C.I.] copies of each agreement appointing a
sub-distributor hereunder.
          (b) D&D acknowledges and agrees that [C.I.] a sub-distributor
hereunder shall [C.I.] of [C.I.]. D&D further agrees that it shall, [C.I.] be
solely responsible:

-6-



--------------------------------------------------------------------------------



 



Note: Certain portions of this document have been marked “[c.i.]” to indicate
that confidential treatment has been requested for this confidential
information. The confidential portions have been omitted and filed separately
with the Securities and Exchange Commission.
               (i) for the [C.I.] sub-distributor appointed pursuant to this
Section 2.5; and
               (ii) for [C.I.] or for [C.I.] to any such sub-distributors or
representatives, [C.I.];
          (c) Sales made by such sub-distributors shall be subject to [C.I.] and
such sub-distribution arrangements shall [C.I.] to DUSA in respect of such sales
(that is, [C.I.] to DUSA in respect of such Product sales shall be [C.I.]).
          (d) Each sub-distributor shall [C.I.] of D&D hereunder with respect to
the activities undertaken by such sub-distributor in the distribution, marketing
and sale of the Product, including without limitation [C.I.] and [C.I.].
3. TRADEMARKS; PRODUCT MARKING.
     3.1 DUSA Trademarks.
          (a) Ownership of DUSA Trademarks. D&D shall use the DUSA Trademarks
set forth on Schedule A for the Product and the Domain Names and Websites to
distribute, market, promote, sell, package and label such Product during the
Term in accordance with the Applicable Laws of the relevant Regulatory
Authority. D&D acknowledges and agrees that [C.I.] all right, title and interest
in and to each of the DUSA Trademarks and the Domain Names and Websites. During
the Term: (i) D&D and its Affiliates shall [C.I.] the DUSA Trademarks or the
Domain Names and Websites, and agree that [C.I.] or [C.I.] any of the DUSA
Trademarks or the Domain Names and Websites by virtue of [C.I.] to D&D under
this Agreement; and (ii) all use of the DUSA Trademarks or the Domain Names and
Websites in the Territory during the Term, whether in combination with or apart
from any Party’s corporate name, including any goodwill generated in connection
therewith, [C.I.] and DUSA may [C.I.] thereof.
          (b) Use of DUSA Trademarks. Each Party shall [C.I.] during the Term
not to do any act which endangers, destroys or similarly affects, in any
material respect, the value of the goodwill pertaining to the DUSA Trademarks.
Further, except when used in accordance with any usage guidelines agreed to by
DUSA or except when a use is otherwise approved in accordance with other
provisions of this Agreement, D&D shall submit to DUSA any materials bearing the
DUSA Trademarks [C.I.] the use thereof.
          (c) Costs. All costs of prosecuting and maintaining the DUSA
Trademarks [C.I.].
     3.2 Other Proprietary Trademarks.
          (a) Ownership of Corporate Names. Each Party shall retain all right,
title and interest in and to its corporate names, and agrees that it shall
[C.I.] such other Party’s corporate names, or any registrations issued or
issuing with respect thereto. Each Party expressly acknowledges and agrees that
[C.I.] the limited rights of use granted under this Agreement, and that all use
of the corporate names in accordance therewith, including any goodwill generated
in

-7-



--------------------------------------------------------------------------------



 



Note: Certain portions of this document have been marked “[c.i.]” to indicate
that confidential treatment has been requested for this confidential
information. The confidential portions have been omitted and filed separately
with the Securities and Exchange Commission.
connection therewith, [C.I.] of the corporate names and the owner of such
corporate names [C.I.] thereof.
          (b) Use of Corporate Names. With respect to any corporate names [C.I.]
under or in connection with this Agreement, such Party agrees to conform to the
customary guidelines of the [C.I.] with respect to manner of use (as provided
[C.I.] of the corporate name), and to maintain the quality standards [C.I.] with
respect to the goods sold and services provided in connection with such Party’s
corporate names. Each Party shall use [C.I.] not to do any act which endangers,
destroys or similarly affects the value of the goodwill pertaining to any other
Party’s corporate names. Further, except when used in accordance with any usage
guidelines [C.I.] of a corporate name or a use is otherwise [C.I.] in accordance
with other provisions of this Agreement, each Party shall submit to the other
Parties any materials bearing any other Party’s corporate name for [C.I.] prior
to the use thereof and shall make no use of such corporate name of another Party
[C.I.]. No Party shall use, or allow any of their Affiliates to use, in
connection with the Product any other trademark that is similar to or
substantially similar to or so nearly resembles another Party’s corporate names
as to be likely to cause deception or confusion.
          (c) Cooperation. Each Party shall execute any documents required in
the reasonable opinion of the other Parties to be entered as a “registered user”
or recorded licensee of the other Parties’ corporate names, or to be removed as
registered user or licensee thereof.
     3.3 DUSA Trademarks Infringement.
          (a) Trademark Infringement Asserted by Third Parties in the Territory.
Each Party shall notify the other Parties [C.I.] of any actual or alleged
infringement of any trademark or of any unfair trade practices, trade dress
imitation, passing off of counterfeit goods, or like offenses, or any such
claims (hereinafter “Trademark Infringement Claims”) [C.I.] in connection with
the Product in the Territory.
               (i) Upon learning of such Trademark Infringement Claim, [C.I.]
shall take [C.I.] steps to resolve the Trademark Infringement Claim with the
[C.I.] provided however [C.I.] may not settle any such alleged infringement
[C.I.].
               (ii) [C.I.] shall have the [C.I.] and [C.I.].
          (b) DUSA Trademarks Infringement by Third Parties in the Territory.
Each Party shall notify the other Parties [C.I.] of any actual or alleged
infringement by a Third Party of any DUSA Trademarks in the Territory of which
they become aware.
               (i) Upon learning of such infringement under this Section 3.3(b),
[C.I.] shall, [C.I.] take [C.I.] steps to resolve such infringement with the
[C.I.] provided however [C.I.] may not settle any such alleged infringement
[C.I.].
               (ii) [C.I.] shall have the [C.I.] and [C.I.].
     3.4 Product Marking. Any Product marketed and sold hereunder shall be
marked with appropriate patent numbers and trademarks, as approved by DUSA.

-8-



--------------------------------------------------------------------------------



 



Note: Certain portions of this document have been marked “[c.i.]” to indicate
that confidential treatment has been requested for this confidential
information. The confidential portions have been omitted and filed separately
with the Securities and Exchange Commission.
     3.5 Alternative Trademarks. If one or more the DUSA Trademarks cannot be
used or registered in any country within the Territory for reasons beyond DUSA’s
control (e.g., due to objections by Third Parties or local trademark offices) or
cannot otherwise be legally used to commercialize the Product in a country
within the Territory (e.g., due to rejection by Regulatory Authorities), and if
the Parties have determined that an alternative worldwide trademark is not
practicable for the Product, then each Party shall have [C.I.] trademarks.
[C.I.] shall then select one [C.I.] trademarks for the Product in each country
in the Territory. [C.I.] will undertake the [C.I.] of conducting appropriate
trademark clearance of any such selected alternative trademark for use in each
such country in the Territory, and filing applications for the cleared
trademark. If (a) an alternative trademark is cleared successfully for use and
registration, (b) trademark applications are filed for the additional
alternative trademark, and (c) such additional alternative trademark receives
regulatory approval, then all terms and conditions of this Agreement shall
apply, mutatis mutandis, to the use and registration of such alternative
trademark [C.I.] and, thereafter the term “DUSA Trademarks” shall include such
alternative trademark.
4. REGISTRATIONS.
     4.1 Approval and Maintenance.
          (a) D&D shall, [C.I.] use [C.I.] to prepare and file the documents
necessary for submission to the Regulatory Authorities in each country in the
Territory, if required, to seek approval for the treatment of Actinic Keratoses
and/or other indications in the Field. D&D shall meet the regulatory milestones
listed on Schedule E in order to retain its rights to market and sell the
Product in each country of the Territory.
          (b) With regard to the application for Registration for the treatment
of Actinic Keratoses, DUSA will provide D&D with copies of existing clinical and
chemistry, manufacturing and controls data to support of this application. D&D
shall [C.I.] for [C.I.] including but not limited to, [C.I.] and [C.I.] in
connection with seeking these approvals, but DUSA shall [C.I.]. D&D shall,
develop and implement documented standard operating procedures, such as, but not
limited to, adverse event reporting, storage and handling, etc., required to
support the Registration in all countries in the Territory.
          (c) For clarity, regulatory costs shall mean [C.I.] and [C.I.]
incurred by a Party or any of its Affiliates in accordance with [C.I.] during
the Term and pursuant to this Agreement in connection with the preparation of
regulatory submissions for the Product, the obtaining and maintenance of
Registrations, and compliance with Registrations and requirements of such
Regulatory Authorities, including ICSR recordation and reporting, regulatory
affairs activities, and recalls and withdrawals of the Product in the Territory.
[C.I.] shall [C.I.] after the end of [C.I.] with regard to regulatory costs
incurred during [C.I.]. Such report shall (i) specify [C.I.] expenses incurred
[C.I.] or (ii) be accompanied by invoices or other appropriate supporting
documentation for [C.I.] that individually [C.I.] as may be determined by the
Parties. The Parties shall seek to resolve any questions related to [C.I.]
within [C.I.] following receipt [C.I.] hereunder and [C.I.] within [C.I.]
thereafter.

-9-



--------------------------------------------------------------------------------



 




Note: Certain portions of this document have been marked “[c.i.]” to indicate
that confidential treatment has been requested for this confidential
information. The confidential portions have been omitted and filed separately
with the Securities and Exchange Commission.
     4.2 Adverse Event Reporting. D&D shall notify DUSA, in writing, of any
adverse drug experience within seventy-two (72) hours of such adverse drug
experience becoming known to D&D. As provided in Section 4.5, and except as
required by any Applicable Laws, DUSA shall [C.I.] and [C.I.] determine whether
any adverse drug experience must be reported to the applicable Regulatory
Authority, and following making a determination to report, to report such events
to the applicable Governmental Authority.
     4.3 Ownership of Product Registration. All Registrations and regulatory
filings for the Product in the Territory, including marketing and pricing
filings and authorizations, in connection with the Product, shall be filed by
D&D on DUSA’s behalf, registered and owned exclusively by DUSA, unless otherwise
explicitly agreed in writing by DUSA. Should any Registration be filed in the
name of D&D, or any Affiliate or sub-distributor of D&D, as may be required by a
Regulatory Authority, then on termination of this Agreement for any reason
whatsoever, such Registration shall be promptly assigned to DUSA.
     4.4 Cooperation.
          (a) DUSA shall provide D&D with [C.I.] and [C.I.] in the preparation,
filing, submission, adverse event reporting, and maintenance of Registrations,
and in any country in the Territory which requires it. The Parties shall
cooperate with each other with regard to such matters.
          (b) [C.I.] during the Term, D&D shall provide DUSA with a status of
its efforts [C.I.] obtain Registration for the Product in each country in the
Territory.
     4.5 Communications; Regulatory Inspections and Notifications. [C.I.] shall
have [C.I.] for [C.I.] communications with the applicable Regulatory Authorities
regarding the manufacture, marketing and sale of the Product. DUSA and D&D each
shall notify the other [C.I.] of receipt of any notice of any governmental
agency inspection, investigation or other inquiry, or other material
governmental notice or communication, in each case which relates to the
marketing, promotion, distribution and/or detailing of the Product within the
Territory during the Term of this Agreement. D&D and DUSA shall discuss any
response to observations or notifications received in connection with any such
inspection, investigation or other inquiry and each shall give the other an
opportunity to comment upon any proposed response before it is made. In the
event of [C.I.] concerning the form or content of such response, however, [C.I.]
the appropriate form and content of any response with respect to any of its
cited activities and [C.I.] for deciding the appropriate form and content of any
response [C.I.] cited activities. [C.I.] will provide [C.I.] of all
correspondence received by it from, or filed by it with, any Regulatory
Authority [C.I.] its marketing, promotion or detailing in the Territory.
     4.6 Clinical Development. Notwithstanding anything contained herein to the
contrary, [C.I.] to perform, complete or undertake any clinical development
activities or manufacturing development activities relating to the Product
[C.I.] [C.I.] under this Agreement. Should any additional development [C.I.] in
the Territory, it shall be conducted [C.I.]. [C.I.] shall be entitled [C.I.]
initiation, [C.I.] relating to such protocols, (including without limitation
[C.I.]), audit clinical trial sites, and receive reports of the results of the
clinical studies [C.I.]. Furthermore,

-10-



--------------------------------------------------------------------------------



 



Note: Certain portions of this document have been marked “[c.i.]” to indicate
that confidential treatment has been requested for this confidential
information. The confidential portions have been omitted and filed separately
with the Securities and Exchange Commission.
[C.I.] shall be entitled to [C.I.] for any regulatory application, safety
reporting, or commercialization effort relating to the Product.
5. ALLIANCE MANAGERS AND MEETINGS.
     5.1 Product Alliance Manager. Each Party will appoint an employee with
appropriate authority and experience to act as a liaison (“Product Alliance
Manager”) to communicate information concerning the Product and its marketing
and promotion by D&D. The Product Alliance Manager shall be responsible for
calling meetings, preparing, and circulating an agenda in advance of meetings of
the Parties and preparing and issuing minutes of each meeting within ten
(10) days thereafter.
     5.2 Meetings. The Parties shall hold meetings at such times as it elects to
do so, but in no event shall such meetings be held less frequently than once
every six (6) months. The first meeting of the Parties shall be held not more
than thirty (30) days after the Effective Date. Thereafter, the Parties shall
meet at such locations as the Parties may agree. Each Party shall be [C.I.]. D&D
agrees to take [C.I.] in connection with D&D’s marketing and promotion of the
Products in the Field in the Territory, and in particular to [C.I.] to undertake
all such marketing and promotion in a manner [C.I.] marketing, promotion,
development and commercialization of the Product world-wide.
6. LABELING.
     6.1 Labels.
               (a) Subject to Section 6.1(b), [C.I.] shall [C.I.] each of the
Approved Products in accordance with the Specifications and in accordance with
the packaging and labeling agreed among the Parties; provided that the Parties
shall follow all legal requirements in effect throughout the Territory, as
applicable, and that D&D’s or its designated Affiliate’s or sub-distributor’s
name and logo shall be prominently displayed on all Product packaging.
               (b) [C.I.] shall [C.I.] camera ready labeling and package insert
copy, and the art work for such packaging and labeling, [C.I.] [C.I.] in advance
of any purchase order delivery timelines requested by D&D to allow DUSA to
manufacture and label the Product, [C.I.] in advance of launch. All such
labeling, copy and artwork [C.I.] shall comply with applicable specifications
and regulatory requirements. The labeling for each Product will indicate that
DUSA is the manufacturer of such Product and that D&D is the distributor and/or
agent for the Product.
               (c) DUSA shall be fully responsible for the form and content of
all Product labels and other aspects of Product packaging and labeling, except
to the extent of claims relating to label information and content supplied by
D&D.
7. MANUFACTURE AND SUPPLY OF THE PRODUCTS.

-11-



--------------------------------------------------------------------------------



 



Note: Certain portions of this document have been marked “[c.i.]” to indicate
that confidential treatment has been requested for this confidential
information. The confidential portions have been omitted and filed separately
with the Securities and Exchange Commission.
     7.1 General. DUSA shall manufacture, [C.I.] to manufacture on its behalf
[C.I.] the Product in accordance with the Specifications and supply the Product
to D&D pursuant to forecasts and purchase orders placed by D&D in accordance
with this Section 7.
     7.2 Minimum Purchase Obligations; Inventory.
               (a) D&D shall purchase, [C.I.] the minimum number of units of the
Product at the Purchase Price Per Unit [C.I.] (as such terms are defined on
Schedule B) (the “Minimum Purchase Obligations”). If D&D fails to meet its
Minimum Purchase Obligations for any time periods, [C.I.] hereunder or under law
or in equity, DUSA may, [C.I.] (i) [C.I.] of such Product in the Territory,
provided that DUSA does not [C.I.] under Section 7.2(a)(ii) even if it [C.I.] or
(ii) [C.I.] upon giving written notice thereof to D&D. For purposes of clarity,
DUSA [C.I.] pursuant to Section 7.2(a)(ii) [C.I.] after D&D [C.I.] its Minimum
Purchase Obligations [C.I.] even if DUSA [C.I.] in the Territory.
               (b) Inventory. D&D shall, [C.I.] maintain [C.I.] inventory of the
Product [C.I.] during the Term of this Agreement as necessary in order to [C.I.]
of any customer or potential customer within the Territory.
     7.3 Forecast and Purchase Orders. D&D shall provide forecasts and purchase
orders to DUSA for Product as follows:
               (a) [C.I.] D&D shall provide DUSA with a forecast of D&D’s
quantity requirements for the applicable commercial launch of the Product and
[C.I.] period following such launch. D&D shall send to DUSA a notice (the
“Launch Notice”) with respect to such Product that shall contain the following:
(i) a statement of [C.I.] Launch Date of such Product; and; (ii) a [C.I.]
forecast of the quantities that [C.I.] purchased by D&D [C.I.] the Launch Date.
               (b) [C.I.] anticipated Launch Date of the Product in the
Territory, D&D shall provide DUSA with [C.I.] purchase order for its
requirements for commercial launch of the Product which shall be for an amount
of Product [C.I.] D&D’s [C.I.] of forecasted sales. Thereafter D&D shall issue
purchase orders for its requirements of Product on the last day of each calendar
quarter.
               (c) Each purchase order shall be accompanied by a rolling
forecast of D&D’s requirements of Product [C.I.] for which the purchase order
pertains, provided however that [C.I.] purchase order or forecasts for any time
beyond the Term of this Agreement. If a required forecast for a quarter is not
timely submitted, the [C.I.] shall [C.I.].
               (d) Each purchase order (including without limitation those
provided to DUSA [C.I.] of the Product) shall be firm and binding.
               (e) Each purchase order shall specify the delivery date for the
Product and the quantity of Product ordered. The delivery date shall be [C.I.]
following the date such purchase order is issued. The quantity of Product
specified in a purchase order shall [C.I.] the most recent previous forecast for
such quarter, [C.I.].

-12-



--------------------------------------------------------------------------------



 



Note: Certain portions of this document have been marked “[c.i.]” to indicate
that confidential treatment has been requested for this confidential
information. The confidential portions have been omitted and filed separately
with the Securities and Exchange Commission.
               (f) D&D’s forecasts and purchase orders shall reflect [C.I.] of
customer demand and D&D shall [C.I.] to schedule orders to avoid creating
production capacity problems for DUSA.
               (g) All Product, [C.I.] shall be delivered by DUSA to D&D [C.I.]
to the destination specified in the applicable purchase order. D&D shall [C.I.]
shipping and insurance to the Territory, and [C.I.] in connection therewith.
Title and risk of loss for the Product shall [C.I.] following delivery of the
Product to [C.I.] utilized by DUSA.
               (h) D&D shall have [C.I.] except for [C.I.] not meeting [C.I.].
8. PRICE AND PAYMENT.
     8.1 Payment for Purchase Orders. Subject to Section 7.3(e), D&D shall pay
for the quantities of Product ordered at the applicable Purchase Price Per Unit
(as set forth on Schedule C hereto) [C.I.] of the date of invoice submitted by
DUSA to DAEWOONG. Should [C.I.] of a Party cause [C.I.] such Party to be [C.I.]
the Purchase Price Per Unit, the Parties will [C.I.]. All payments shall be made
[C.I.] by [C.I.] preferably [C.I.] of [C.I.].
     8.2 Late Fee. All payments made after the date it is due and payable shall
accrue interest [C.I.] as set forth [C.I.] or the maximum amount allowable by
law.
     8.3 Diversion of Product; Currency of Orders. As part of placing each order
for the Product, D&D shall indicate in writing the country in the Territory
where such ordered Product is intended to be sold. Product purchased as being
indicated for sale in a given country shall not be sold in any other country.
Orders shall be placed [C.I.] adjusted at the then applicable [C.I.] for the
currency of the country where Product is intended to be sold.
9. QUALITY CONTROL AND PRODUCT ACCEPTANCE.
     9.1 Quality Control.
               (a) DUSA shall [C.I.] Products supplied to D&D under the terms of
this Agreement [C.I.] Specifications.
               (b) DUSA shall [C.I.] of the Product prior to shipment in
accordance with the Specifications and requirements of the applicable Regulatory
Authority.
               (c) DUSA shall [C.I.] Product relating to [C.I.] as required by
applicable Regulatory Authorities and, [C.I.] upon prior notice from D&D,
provide D&D with [C.I.] in accordance with Section 17 below.
     9.2 Delivery Documents. DUSA shall [C.I.] each Batch of Product is labeled
and each Batch number is applied to each such Batch, as required by the
applicable Regulatory Authority.

-13-



--------------------------------------------------------------------------------



 



Note: Certain portions of this document have been marked “[c.i.]” to indicate
that confidential treatment has been requested for this confidential
information. The confidential portions have been omitted and filed separately
with the Securities and Exchange Commission.
DUSA will [C.I.] a copy of the Certificate of Conformance with respect to each
Batch of Product supplied to D&D is (a) faxed to D&D prior to shipping such
Batch to D&D (confirmed by hard copy mailed to D&D) and (b) accompanies each
Batch. DUSA shall not ship any Batch to D&D if such Batch does not meet
Specifications.
     9.3 Storage.
               (a) DUSA shall provide and maintain suitable storage and
transport conditions for each Batch of Product and shall provide D&D with
complete written instructions with respect to proper conditions for the
transport and storage of Product.
               (b) Upon receipt of any Batch of Product, D&D shall provide and
maintain suitable storage conditions therefor and shall comply with any product
labeling and written instructions provided by DUSA in respect of the transport
and storage of Product.
     9.4 Acceptance and Rejection of Product.
               (a) All shipments of Product received by D&D shall be deemed
accepted unless D&D gives DUSA a written notice (the “Objection Notice”) [C.I.]
of such receipt specifying the manner in which the Batch of Product does not
conform to Specifications.
               (b) The Objection Notice shall be accompanied by written reports
of any testing performed by or for D&D on such Batch. Upon receipt of the
Objection Notice, DUSA may request D&D to return the rejected Product or samples
thereof for further testing. The test results, if any, submitted to DUSA by D&D
shall be deemed conclusive unless DUSA notifies D&D [C.I.] of the Objection
Notice or the samples, [C.I.] that it disagrees with such test results.
               (c) Should DUSA wish to verify D&D’s conclusion in an Objection
Notice, DUSA shall submit the rejected Product or samples to an independent
laboratory (the “Independent Laboratory”) for analysis and the Independent
Laboratory shall submit its findings in the form of a written report (the
“Report”), [C.I.] shall be paid [C.I.] provided, however, if the results of the
Report determine that any of the Product [C.I.] does not meet the applicable
Specifications, [C.I.].
               (d) DUSA shall [C.I.] Product that does not meet the applicable
Specifications with conforming goods [C.I.] provided that the [C.I.] is not the
direct result of [C.I.] D&D. In the event that replacement Product is required,
it shall be shipped [C.I.] unless otherwise agreed to in writing by D&D.
     9.5 Limitation of Product Warranty. [C.I.] shall D&D make any
representation or extend the warranty regarding any Product which is [C.I.]. All
representations and warranties made by D&D regarding the Product must be
strictly limited to the representations and warranties made by the manufacturer
of the Product at the time such Product is made.
10. RECORDS.
     10.1 Record Retention.

-14-



--------------------------------------------------------------------------------



 



Note: Certain portions of this document have been marked “[c.i.]” to indicate
that confidential treatment has been requested for this confidential
information. The confidential portions have been omitted and filed separately
with the Securities and Exchange Commission.
               (a) The Parties shall maintain all necessary and appropriate
records and documents relating to the sale of the Product. The retention period
for records for all Parties shall be: (i) the time period meeting all known
regulations of the applicable Regulatory Authorities with respect to such
Product; and (ii) five (5) years from the date of sale, whichever is longer.
               (b) The Parties shall use [C.I.] to ascertain the retention
requirements of the applicable Regulatory Authorities and will keep the other
Parties informed of any changes that it becomes aware of that may reasonably
affect such other Party’s obligations under this Section 10.1.
11. INTELLECTUAL PROPERTY RIGHTS.
     11.1 Technical Information. [C.I.] acknowledges and agrees that [C.I.] of
the Technical Information, and of all industrial and intellectual property
rights of any kind in relation to the Technical Information, including the right
to patents, registered or other designs, copyrights, trademarks or trade names
and any other Confidential Information. Nothing contained in this Agreement
shall be effective [C.I.] in and to the Technical Information or to the
intellectual property [C.I.].
     11.2 Improvements. Any improvements to the Technical Information made or
discovered [C.I.] during the Term of this Agreement [C.I.] and all industrial
and intellectual property rights of any kind in relation to such improvements,
including the right to patents, registered or other designs, copyrights,
trademarks or trade names and any other Confidential Information, [C.I.].
Furthermore, [C.I.] agrees to [C.I.] regarding [C.I.] to the Product such as
[C.I.] provided that there is [C.I.] under this Agreement .
     11.3 Confidential Information. During the Term of this Agreement and after
its termination or expiration, it is agreed upon among the Parties that the
Technical Information and all industrial and intellectual property rights of any
kind in connection with or related to the Technical Information shall be
considered as Confidential Information and shall be treated and protected by D&D
in accordance with the terms of Section 16.
12. RELATIONSHIP OF DUSA AND D&D.
     12.1 Independent Relationship. The relationship between DUSA and D&D that
is created by this Agreement shall be that of vendor and purchaser, and not that
of a partnership, principal and agent, or joint or co-ventures. In the
performance of this Agreement, D&D shall have no authority to assume or create
any obligation or responsibility, either expressed or implied, on behalf of or
in the name of DUSA, or to bind DUSA or its Affiliates in any manner whatsoever
and DUSA shall have no authority to assume or create any obligation or
responsibility, either express or implied, on behalf of or in the name of D&D or
to bind D&D or its Affiliates in any manner whatsoever. Each Party [C.I.] for
any claim asserted by [C.I.] that the [C.I.] or [C.I.] created any obligation or
responsibility of [C.I.] other than as expressly set forth in this Section.
     12.2 Use of Names. If this Agreement is terminated for any reason, no Party
shall thereafter use, or permit anyone else under its control to use, another’s
name in the promotion of its business or the offer for sale of any goods and no
Party shall package or label any goods in a

-15-



--------------------------------------------------------------------------------



 



Note: Certain portions of this document have been marked “[c.i.]” to indicate
that confidential treatment has been requested for this confidential
information. The confidential portions have been omitted and filed separately
with the Securities and Exchange Commission.
manner that another Party hereto might reasonably consider to be imitative of
any goods sold by such Party.
13. REPRESENTATIONS AND WARRANTIES.
     13.1 By D&D. D&D hereby represents and warrants to DUSA that:
               (a) it has the corporate authority to enter into this Agreement
and to perform its obligations hereunder;
               (b) it is not aware of any legal, contractual or other
restriction, limitation or condition which might affect adversely its ability to
perform hereunder;
               (c) it shall at all times sell, market, handle and store the
Product in compliance with all Applicable Laws; and
               (d) it has had no dealings, negotiations or communications,
whether in writing or otherwise, with any broker(s), other intermediaries or
other Person acting pursuant to its authority who will be entitled to make any
claim against DUSA for any commission, finder’s fee or other fee or cost, in any
circumstance or event, which may be payable in connection with the transactions
contemplated by this Agreement, and it shall pay any and all fees, commissions,
costs, and expenses of any kind incurred to any broker involved in connection
with this Agreement.
     13.2 By DUSA. DUSA hereby represents and warrants to D&D that:
               (a) it has the corporate authority to enter into this Agreement
and to perform its obligations hereunder;
               (b) it is not aware of any legal contractual or other
restriction, limitation or condition which might affect adversely its ability to
perform hereunder;
               (c) all Product shipped to D&D pursuant to this Agreement
(i) shall be manufactured, packaged and labeled in conformance with the
applicable Specifications for such Product at the time of shipment; (ii) shall
be manufactured, packaged and labeled at the manufacturing facilities utilized
by DUSA which meets the requirements of the applicable Regulatory Authority
where the Product is manufactured and sold, including, without limitation,
conformance with GMP, (iii) shall be stored and handled by DUSA at all times in
the proper manner and suitable conditions for such Product.
     13.3 Debarment. Each Party hereby represents, warrants and covenants to the
other that:
               (a) It is not debarred under the Generic Drug Enforcement Act of
1992 and it does not and will not use in any capacity the services of any Person
debarred under the Generic Drug Enforcement Act of 1992; and

-16-



--------------------------------------------------------------------------------



 



Note: Certain portions of this document have been marked “[c.i.]” to indicate
that confidential treatment has been requested for this confidential
information. The confidential portions have been omitted and filed separately
with the Securities and Exchange Commission.
          (b) To the best of its knowledge, none of its employees, agents or
contractors, has engaged in any activity which could lead to it becoming
debarred under the Generic Drug Enforcement Act of 1992.
     13.4 Disclaimer. EXCEPT AS EXPRESSLY SET FORTH IN THIS SECTION 13, NO PARTY
MAKES ANY REPRESENTATIONS OR EXTENDS ANY WARRANTIES OF ANY KIND, EITHER EXPRESS
OR IMPLIED, AND EACH PARTY EXPRESSLY DISCLAIMS ALL IMPLIED WARRANTIES OF
MERCHANTABILITY AND OF FITNESS FOR A PARTICULAR PURPOSE OR USE.
14. INDEMNIFICATION.
     14.1 By D&D. D&D agrees to indemnify DUSA against and hold DUSA harmless
from, [C.I.] (“Third Party Loss”) arising from or in connection with any:
          (a) [C.I.] hereunder;
          (b) [C.I.] this Agreement [C.I.] or the [C.I.] in connection with
[C.I.] hereunder;
          (c) [C.I.] has been approved by [C.I.] or authorized [C.I.] as to the
[C.I.] of the Product or the [C.I.] of the Product; or
          (d) [C.I.] in connection with the sale and distribution of the
Product.
     14.2 By DUSA. DUSA hereby agrees to indemnify and hold D&D [C.I.] harmless
from any and all Third Party Loss arising from or in connection with any:
          (a) [C.I.] hereunder;
          (b) [C.I.] this Agreement [C.I.] or [C.I.] in connection with [C.I.]
hereunder;
          (c) [C.I.] or [C.I.] has been approved by [C.I.] or authorized [C.I.]
as to the [C.I.] of the Product or the [C.I.] of the Product; or
          (d) [C.I.] in connection with the manufacture, packaging, labeling and
sale of Product to D&D or its Affiliates.
     14.3 Procedure for Indemnification.
          (a) If D&D or any of its Affiliates or DUSA or any of its Affiliates
(in each case an “Indemnified Party”) receives any written claim which it
believes is the subject of indemnity hereunder by DUSA or D&D, as the case may
be, (in each case as “Indemnifying Party”), the Indemnified Party shall, [C.I.]
give notice thereof to the Indemnifying Party, including full particulars of
such claim to the extent known to the Indemnified Party; provided, that the
[C.I.] to the Indemnifying Party as contemplated hereby [C.I.] the Indemnifying
Party from any liability to the Indemnified Party [C.I.] to the Indemnifying
Party. The Indemnifying

-17-



--------------------------------------------------------------------------------



 



Note: Certain portions of this document have been marked “[c.i.]” to indicate
that confidential treatment has been requested for this confidential
information. The confidential portions have been omitted and filed separately
with the Securities and Exchange Commission.
Party shall have the right, [C.I.] to the Indemnified Party, to assume the
defense of such claim with counsel [C.I.] the Indemnified Party, and [C.I.] the
Indemnifying Party. If the Indemnifying Party does not so assume the defense of
such claim or, having done so, does not diligently pursue such defense, the
Indemnified Party may assume such defense, with counsel of its choice, [C.I.].
If the Indemnifying Party so assumes such defense, the Indemnified Party may
participate therein through counsel of its choice, [C.I.] shall be [C.I.]
          (b) The Party not assuming the defense of any such claim shall render
all reasonable assistance to the Party assuming such defense at its request,
[C.I.] of such assistance shall be [C.I.]
          (c) No such claims shall be settled other than by the Party defending
the same, and [C.I.] provided, that the Indemnified Party shall have no
obligation to consent to any settlement of any such claim which imposes on the
Indemnified Party any liability or obligation which cannot be assumed and
performed in full by the Indemnifying Party.
15. COMPLIANCE WITH LAW.
     15.1 Compliance with Law.
          (a) It shall be the responsibility of D&D and DUSA, respectively, to
follow all procedures and take all actions which are necessary or required for
agreements of this type by the laws, treaties or regulations applicable in the
country in which it is, respectively, manufacturing, selling or marketing the
Product, in order to effect the intents and purposes of selling Product in the
Territory under this Agreement.
          (b) It is further agreed that no Party shall be obligated to carry out
or to perform any terms of this Agreement if such term shall constitute a
violation of any treaty, law, code or regulation of any governmental authority
whether local, national or international. To the extent severable, the other
terms of this Agreement that do not violate any treaty, law, code or regulation
of any governmental authority whether local, national or international shall
continue in full force and effect and the Parties shall use all reasonable
efforts to re-negotiate and amend this Agreement so that the performance of this
Agreement as so amended will not involve any such violation.
16. CONFIDENTIALITY; PUBLIC ANNOUNCEMENTS.
     16.1 Non-Disclosure of Confidential Information. Each Party receiving
Confidential Information of the other Parties agrees that it will not disclose
any Confidential Information of the disclosing Party that it may acquire at any
time during the Term of this Agreement without the prior written consent of such
disclosing Party and that it shall use all reasonable efforts to prevent
unauthorized publication or disclosure by any Person of such Confidential
Information including requiring its employees, consultants, Affiliates,
sub-distributors or agents to enter into similar confidentiality agreements in
relation to such Confidential Information.

-18-



--------------------------------------------------------------------------------



 



Note: Certain portions of this document have been marked “[c.i.]” to indicate
that confidential treatment has been requested for this confidential
information. The confidential portions have been omitted and filed separately
with the Securities and Exchange Commission.
     16.2 Term for Maintaining Confidential Information. The obligations
undertaken by each Party under this Section 16 shall continue in force for a
period of [C.I.] following the termination or expiration of this Agreement.
     16.3 Exception to Confidential Information. The obligations contained in
this Section 16 do not apply to any information:
          (a) which was at the time of receipt by a Party in the public domain
or generally known [C.I.] otherwise than by breach of a Party’s duty of
confidentiality;
          (b) which a Party can establish to have been known to it at the time
of receipt from another Party and not to have been acquired [C.I.] from another
Party;
          (c) acquired by a Party from a Third Party otherwise than in breach of
an obligation of confidence to another Party;
          (d) required by law, court order or subpoena to be provided to
governmental agencies but only for the purpose of providing it to such
governmental agencies; provided, however, that the receiving Party gives the
disclosing Party sufficient advance written notice to allow the disclosing Party
the opportunity to seek a protective order or similar form of confidential
treatment.
It is understood and agreed that each receiving Party may disclose Confidential
Information to those of its Affiliates that have a need to know such
Confidential Information in order to perform the obligations under this
Agreement, and such Affiliates shall keep such information confidential to the
same extent as required of a Party under this Agreement. Further each Party
shall be fully responsible for its Affiliates’ and sub-distributor’s compliance
with the confidentiality obligations hereunder.
     16.4 Public Announcements. Except as required by law (including, without
limitation, disclosure requirements of the United States Securities and Exchange
Commission, the NASDAQ Stock Market or any other stock exchange on which
securities issued by a Party or a Party’s Affiliates are traded) no Party shall
make any public announcement concerning this Agreement or the subject matter
hereof without the prior written consent of the others, which shall not be
unreasonably withheld, provided that it shall not be unreasonable for a Party to
withhold consent with respect to any public announcement containing any of such
Party’s Confidential Information. In the event a public announcement is required
by law, to the extent practicable under the circumstances, the Party making such
announcement shall provide the other Parties with a copy of the proposed text
[C.I.] to such announcement to afford such other Parties a reasonable
opportunity to review and comment upon the proposed text.
17. AUDITS.
     17.1 Regulatory Audit. Each Party shall have the right to audit the other
Parties’, and DUSA shall have the right to audit the D&D’s sub-distributors’,
facilities and records which directly relate to the Products in order to
determine such other Party’s compliance with Applicable Law and the terms of
this Agreement. Such audit right shall include the right to access and review

-19-



--------------------------------------------------------------------------------



 



Note: Certain portions of this document have been marked “[c.i.]” to indicate
that confidential treatment has been requested for this confidential
information. The confidential portions have been omitted and filed separately
with the Securities and Exchange Commission.
such records as well as the right to send reasonable numbers of representatives
and agents to examine such facilities, provided all such representatives and
agents execute and deliver to such other Party or sub-distributors, as
applicable, confidentiality non-disclosure non-use agreements acceptable to such
other Party or sub-distributors, as applicable, and all such examination of such
facilities are conducted during normal business hours and with the minimum of
disruption to ongoing operations. Except where any such audit is required to be
undertaken by Applicable Law or in connection with the auditing Party’s
compliance therewith, such audits shall not take place more frequently than
[C.I.] and the auditing Party shall give [C.I.] notice of the audit. In any
case, any audit shall be conducted at such facilities and each Party or
sub-distributors, as applicable, shall [C.I.] they [C.I.] in connection with the
audit. Each Party, the sub-distributors, as applicable, and their respective
affiliates shall permit and cooperate with regulatory audits required to
maintain Registrations in compliance with Applicable Laws and regulations within
the Territory.
     17.2 In the event of an audit by any Regulatory Authority, DUSA and D&D
each shall supply the other with a copy of any report received from such
Regulatory Authority that pertains to the Product and its sale in the Territory
and shall use its diligent efforts to provide such Regulatory Authority with a
prompt, accurate and complete response to any deficiencies noted during the
audit. All Parties agree to use their [C.I.] to [C.I.] address, and if necessary
correct, [C.I.] such deficiencies to the satisfaction of such Regulatory
Authority.
18. TERM AND TERMINATION.
     18.1 Term. This Agreement shall be for an initial term commencing as of the
date of this Agreement and continuing [C.I.] of the Effective Date and [C.I.]
[C.I.] stated below (the “Term”). The Agreement shall be [C.I.] for [C.I.]
[C.I.] unless any Party provides the other Parties with notice of termination
[C.I.] to the termination of the initial term [C.I.].
     18.2 Early Termination. This Agreement may be terminated by [C.I.] in
[C.I.], or by [C.I.] basis as follows:
          (a) by notice in writing by [C.I.] if the [C.I.] in the performance of
any of its obligations under this Agreement and [C.I.] for a period of [C.I.]
after written notice specifying [C.I.] shall have been given; provided, however,
that if [C.I.] is [C.I.] within such [C.I.] but the Party [C.I.] and [C.I.] good
faith efforts [C.I.] [C.I.], such [C.I.] period shall be [C.I.]; or
          (b) by [C.I.] if [C.I.] makes an arrangement with its creditors or
files bankruptcy, receivership or liquidation, or if a receiver or a receiver
and manager is appointed in respect of the whole or a major part of the property
or business of [C.I.] or
          (c) by [C.I.] as set forth in Section 7.2(a)(ii); or
          (d) by [C.I.] on Schedule E, including the [C.I.] under the [C.I.]
stated in [C.I.].
     18.3 Effects of Termination.
          (a) [C.I.] notice of termination has been given as herein provided,
the [C.I.] to [C.I.] the Product with [C.I.].

-20-



--------------------------------------------------------------------------------



 



Note: Certain portions of this document have been marked “[c.i.]” to indicate
that confidential treatment has been requested for this confidential
information. The confidential portions have been omitted and filed separately
with the Securities and Exchange Commission.
          (b) Notwithstanding any termination or expiration of this Agreement,
[C.I.] shall have [C.I.] or subject to an [C.I.] at the time of giving of
written notice of termination.
          (c) [C.I.] shall not be responsible for [C.I.] Product after the
termination or expiration of this Agreement, provided, that [C.I.] the Product
for [C.I.] the termination of this Agreement.
          (d) Termination or expiration of this Agreement for any reason shall
be without prejudice to any rights that shall have accrued to the benefit of a
Party prior to such termination or expiration. Such termination or expiration
shall not relieve a Party from obligations that are expressly indicated to
survive the termination or expiration of this Agreement.
          (e) All of the Parties’ rights and obligations under Sections [C.I.],
[C.I.] (inclusive), [C.I.] and [C.I.] (with respect to the reporting and
resolution of expenses and accounting statements) , [C.I.] (in its entirety),
[C.I.] (with respect to [C.I.] of the [C.I.]), [C.I.] (in its entirely), [C.I.]
(with respect to [C.I.] or [C.I.] prior to any termination and with respect to
[C.I.]), [C.I.] (in its entirety), and [C.I.] (in its entirety) [C.I.] (in its
entirety), [C.I.] (in its entirety), [C.I.] (in its entirety), [C.I.],(in its
entirety), [C.I.] (in its entirety), [C.I.] (in their entirety), [C.I.] (in its
entirety), [C.I.] (in its entirety), [C.I.] (in its entirety), [C.I.] (in their
entirety), [C.I.] (inclusive, in their entirety) shall survive termination,
relinquishment or expiration of this Agreement
          (f) Termination of this Agreement shall [C.I.] of [C.I.] which may
have [C.I.] under Section [C.I.].
19. FORCE MAJEURE.
     No Party shall be liable or be in breach of any provision of this Agreement
for any failure or delay on its part to perform any obligation where such
failure or delay has been occasioned by any act of God, war, riot, fire,
explosion, flood, sabotage, unavailability of fuel, labor, containers or
transportation facilities, accidents of navigation or breakdown or damage of
vessels or other conveyances for air land or sea, other impediments or
hindrances to transportation, government intervention (other than that of
duly-authorized Regulatory Authority), strikes or other labor disturbances or
any other cause beyond the control of the Parties.
20. INSURANCE.
     [C.I.] shall maintain and [C.I.] shall [C.I.] to maintain [C.I.] product
liability insurance [C.I.] to cover product liability claims against it,
respectively, as [C.I.] the Product and/or [C.I.] the Product.
21. NOTICES.
     Notices provided under this Agreement to be given or served by any Party on
the others shall be given in writing and served personally or by prepaid
registered airmail post or by express mail or by means of facsimile to the
following respective addresses or to such other addresses as the Parties may
hereafter advise each other in writing. It being agreed and understood by the

-21-



--------------------------------------------------------------------------------



 



Note: Certain portions of this document have been marked “[c.i.]” to indicate
that confidential treatment has been requested for this confidential
information. The confidential portions have been omitted and filed separately
with the Securities and Exchange Commission.
Parties that any such notice shall be deemed given and served the day
transmitted by facsimile or a date three (3) days after the date of express mail
or mail by courier.

     If to DUSA, to:   DUSA Pharmaceuticals, Inc.
25 Upton Drive
Wilmington, MA 01887
Attn: Robert F. Doman, President and Chief Operating Officer
P: 978-909-2216
F: 978-909-1016        With a copy to:   Nanette Mantell, Esq. Reed Smith LLP
Princeton Forrestal Village
136 Main Street — Suite 250
Princeton, NJ 08543
P: 609-514-5842
F: 609-951-0824        If to DAEWOONG, to:   DAEWOONG Pharmaceuticals Co., LTD.
163-3 Samsung-dong Gangnam-gu
Seoul, Korea
Attn: Dong-Hwan Lee
P: 82-2-550-8339
F: 82-2-553-3530

And Attn: Kwang-Jun Ryu
P: 82-2-550-8845
F: 82-2-553-3530

And DNC DAEWOONG Derma & Plastic Surgery
Network Company
163-3 Samsung-dong Gangnam-gu
Seoul, Korea
Attn: Hee-Soo Sin, President
P: 82-2-550-8311
F: 82-2-550-8350

22. EXECUTION OF ALL NECESSARY ADDITIONAL DOCUMENTS.
     Each Party agrees that it will forthwith upon the request of another Party
execute and deliver all such instruments and agreements and will take all such
other actions as a Party may

-22-



--------------------------------------------------------------------------------



 



Note: Certain portions of this document have been marked “[c.i.]” to indicate
that confidential treatment has been requested for this confidential
information. The confidential portions have been omitted and filed separately
with the Securities and Exchange Commission.
reasonably request from time to time in order to effectuate the provision and
purposes of this Agreement.
23. WAIVER.
     The failure of any of the Parties to insist upon a strict performance of
any other terms and provisions therein shall not be deemed a waiver of any
subsequent breach of default in the terms or provisions of this Agreement.
24. ASSIGNMENT AND AMENDMENT.
     24.1 Non-assignability by D&D and Binding Effect. A mutually agreed
consideration for DUSA’s entering into this Agreement is the reputation,
business standing, and goodwill already honored and enjoyed by D&D under D&D’s
present ownership, and, accordingly, D&D agrees that D&D’s rights and
obligations under this Agreement may not be transferred or assigned directly or
indirectly without the prior written consent of DUSA. DUSA may freely assign and
otherwise transfer this Agreement, or any right or obligation of DUSA hereunder,
without obtaining the written consent of D&D. Any attempted assignment not in
accordance with this Section 24.1 shall be void. Subject to the foregoing in
this Section 24.1, this Agreement shall be binding upon and inure to the benefit
of the Parties hereto and their successors and assigns.
     24.2 Amendment. No amendment hereof shall be binding unless made in writing
and signed by the Parties hereto.
25. ENTIRE AGREEMENT.
     This Agreement incorporates the entire understanding of the Parties and
revokes and supersedes any and all agreements, contracts, understandings or
arrangements that might have existed heretofore between or among the Parties
regarding the subject matter hereof.
26. GOVERNING LAW; LANGUAGE.
     26.1 Governing Law and Venue. This Agreement shall be construed in
accordance with and governed by the internal laws of the [C.I.] without regard
to conflict of laws principles. Any litigation arising from disputes regarding
the subject matter of the Agreement shall be brought in the courts of [C.I.].
The Parties will consent to venue and jurisdiction in such courts.
     26.2 Language. The Parties hereto agree that this Agreement and all
communications and notices between D&D and DUSA shall be in the English
language.
27. SEVERABILITY.

-23-



--------------------------------------------------------------------------------



 



Note: Certain portions of this document have been marked “[c.i.]” to indicate
that confidential treatment has been requested for this confidential
information. The confidential portions have been omitted and filed separately
with the Securities and Exchange Commission.
     If any term or provision of this Agreement shall be held invalid or
unenforceable, the remaining terms hereof shall not be affected, but shall be
valid and enforced to the fullest extent permitted by law.
28. HEADINGS.
     The headings used in this Agreement are intended for guidance only and
shall not be considered part of this written understanding between or among the
Parties hereto.
29. INTERPRETATIVE RULES.
     For the purpose of this Agreement, except as otherwise expressly provided
herein or unless the context otherwise requires: (a) defined terms include the
plural as well as the singular and the use of any gender shall be deemed to
include the other gender; (b) references to Articles, Sections and other
subdivisions and to Schedules and Exhibits without reference to a document, are
to designated Articles, Sections and other subdivisions of and to Schedules and
Exhibits to this Agreement; (c) the use of the term “including” means “including
but not limited to”; and (d) the words “herein”, “hereof”, “hereunder” and other
words of similar import refer to this Agreement in whole and not to any
particular provision.
* * *

-24-



--------------------------------------------------------------------------------



 



Note: Certain portions of this document have been marked “[c.i.]” to indicate
that confidential treatment has been requested for this confidential
information. The confidential portions have been omitted and filed separately
with the Securities and Exchange Commission.
     IN WITNESS WHEREOF, this Agreement has been executed by the Parties on the
date stated below.

            DUSA PHARMACEUTICALS, INC.

    By:   /s/ Robert F. Doman         Robert F. Doman        President and Chief
Operating Officer
Date: January 4, 2007
[C.I.]        DAEWOONG PHARMACEUTICAL CO., LTD.
      By:   /s/ Jong Wook Lee         Jong Wook Lee        President
Date: Jan. 8, 2007        DNC DAEWOONG DERMA & PLASTIC
SURGERY NETWORK COMPANY
      By:   /s/ Hee-Soo Sin         Hee-Soo Sin        President
Date: 1/8. 2007.     

(Signature Page to Marketing, Distribution and Supply Agreement
Among DUSA Pharmaceuticals, Inc., DAEWOONG Pharmaceutical
Co., LTD., and DNC DAEWOONG Derma & Plastic Surgery Network Company)

-25-



--------------------------------------------------------------------------------



 



Note: Certain portions of this document have been marked “[c.i.]” to indicate
that confidential treatment has been requested for this confidential
information. The confidential portions have been omitted and filed separately
with the Securities and Exchange Commission.
SCHEDULE A
The Product
Levulan® Kerastick®:

DUSA Trademarks:   Levulan® Kerastick® DUSA®
DUSA Pharmaceuticals, Inc.®

Dosage Strength / Administration: 20% topical solution
Packaging: Standard US packaging; box containing six Kerastick® units.
Competing Products: [C.I.]

-26-



--------------------------------------------------------------------------------



 



Note: Certain portions of this document have been marked “[c.i.]” to indicate
that confidential treatment has been requested for this confidential
information. The confidential portions have been omitted and filed separately
with the Securities and Exchange Commission.
SCHEDULE B
Minimum Purchase Obligations
     The Minimum Purchase Obligations for Levulan® Kerastick® shall be as
follows:

                  Minimum Number of Time Period   Units
First Time Period
  beginning on [C.I.] and ending on [C.I.]   [C.I.] units
 
        Other subsequent time periods   see below

For the remainder of the Term following the end of the First Time Period, the
Minimum Purchase Obligations for Levulan® Kerastick® shall [C.I.] the end of the
First Time Period.

-27-



--------------------------------------------------------------------------------



 



Note: Certain portions of this document have been marked “[c.i.]” to indicate
that confidential treatment has been requested for this confidential
information. The confidential portions have been omitted and filed separately
with the Securities and Exchange Commission.
SCHEDULE C
Supply Price and Permitted Suspension of Supply
All Countries in the Territory
     “Purchase Price Per Unit”, with respect to units of the Product that are
purchased for sale in a country in the Territory, shall mean [C.I.] [C.I.];
provided, however that if the [C.I.] Price exceeds [C.I.] Dollars [C.I.], then
the Purchase Price Per Unit to be paid to DUSA shall be [C.I.] [C.I.] of the
[C.I.].
The Purchase Price Per Unit includes the standard US packaging; box containing
six Kerastick® units. In the event D&D requests and/or requires additional or
different packaging configurations, the unit pricing of such product [C.I.] in
order to [C.I.] of such additional or different packaging configurations [C.I.].
[C.I.] shall mean [C.I.] calculated by multiplying [C.I.] by the [C.I.] in the
Territory [C.I.] purchased by [C.I.] in the Territory during [C.I.] during the
Term of the Agreement.
D&D shall report and pay to DUSA [C.I.] of the end of each [C.I.] during the
Term.

-28-



--------------------------------------------------------------------------------



 



Note: Certain portions of this document have been marked “[c.i.]” to indicate
that confidential treatment has been requested for this confidential
information. The confidential portions have been omitted and filed separately
with the Securities and Exchange Commission.
SCHEDULE D
Form(s) of Reports and Timing of Reports

-29-



--------------------------------------------------------------------------------



 



Note: Certain portions of this document have been marked “[c.i.]” to indicate
that confidential treatment has been requested for this confidential
information. The confidential portions have been omitted and filed separately
with the Securities and Exchange Commission.
SCHEDULE E
Regulatory Milestones

          Country in the Territory   Milestone   Date
[C.I.]
       
 
  D&D to review of DUSA dossier and available literature for suitability to
file. Identify and report to DUSA any gaps/deficiencies that may prevent filing.
  [C.I.]
 
       
 
  Complete [C.I.].   [C.I.]
 
       
 
  Submit [C.I.].   [C.I.]
 
  [C.I.]    
[C.I.]
       
 
       
 
  Identify any gaps (additional pre-clinical, clinical work, CMC work, etc.)
specific to each country in the other territories that may prevent filing.  
[C.I.]
 
       
[C.I.]
  Submission
Approval   [C.I.]
 
       
 
  Submission    
[C.I.]
  Approval   [C.I.]
 
       
[C.I.]
  Submission
Approval   [C.I.]
 
       
[C.I.]
  Submission
Approval   [C.I.]

-30-